Citation Nr: 0506349	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 until August 
1989 and again from April 1990 until October 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that an increased rating is warranted for 
his low back disability and asserts that the disability at 
issue should be evaluated under the diagnostic criteria for 
evaluating intervertebral disc syndrome.  In this regard, he 
points to the findings on a February 2002 MRI which 
identified degenerative disc disease of the low back.  
Service connection has not been established for degenerative 
disc disease of the low back, and the record does not contain 
a competent clinical opinion either differentiating 
manifestations of degenerative disc disease of the low back 
from the service-connected lumbosacral strain, or determining 
whether the currently nonservice-connected degenerative disc 
disease of the low back is etiologically related to the 
service-connected lumbosacral strain, including whether the 
degenerative disc disease of the low back is chronically 
aggravated by the service-connected low back strain.  As 
such, the Board finds that the issue of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine raised by the appellant is inextricably 
intertwined with the increased rating issue currently 
certified on appeal, and, as such, must be adjudicated by the 
RO prior to consideration of the current appeal.  

Additionally, during the pendency of the appeal, the 
diagnostic criteria for rating disabilities of the spine in 
general, and as to intervertebral disc syndrome in 
particular, were again revised effective September 26, 2003.  
68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003) (codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004)).  The record does not reflect that the issue on 
appeal has been adjudicated with consideration of the revised 
rating criteria effective September 26, 2003.  

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
to determine the nature, etiology and 
extent of his current low back 
disabilities.  All indicated tests should 
be performed, including range of motion 
testing, and findings relative to 
functional impairment due to pain, 
including on use, should be outlined.  
All low back disabilities present should 
be identified, and manifestations of the 
service-connected lumbosacral strain 
should be differentiated from 
manifestations of nonservice-connected 
low back disabilities found to be 
present, to include degenerative disc 
disease of the lumbar spine.  If such 
differentiation of manifestations cannot 
be made, it should be so indicated in the 
report of the examination.  Additionally, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that current degenerative disc 
disease of the lumbar spine is 
etiologically due to, or chronically 
aggravated by, the service-connected 
lumbosacral strain.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder must be made 
available to the examiner(s) for review 
in conjunction with the examinations.

2.  Thereafter, after providing the 
veteran and his representative with VCAA 
notice as to the claim for entitlement to 
service connection for degenerative disc 
disease of the lumbar spine, to include 
as secondary to the service-connected 
lumbosacral strain, and affording an 
appropriate period of time to respond, 
the RO should adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, to include as secondary to the 
service-connected lumbosacral strain, and 
readjudicate the issue of entitlement to 
an increased rating for service-connected 
low back disability.  If either benefit 
sought is not granted to the appellant's 
satisfaction, the veteran and his 
representative should be issued a 
statement of the case and/or supplemental 
statement of the case, and be afforded 
the appropriate period of time to 
respond.  The veteran and his 
representative should be specifically 
advised of the need to timely submit a 
substantive appeal to complete any appeal 
of the issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine, to include as 
secondary to the service-connected 
lumbosacral strain.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for scheduled 
VA examinations without good cause could result in the denial 
of his claims.  38 C.F.R. § 3.655 (2004).


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


